


Exhibit 10.6

 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT (the “Agreement”) is dated this July 9, 2015, by
and between LOGIC WORKS, LLC (“Logic Works”) and TCA GLOBAL CREDIT MASTER FUND,
LP (“TCA”) (together the “Creditors” and each a “Creditor”).

 

RECITALS:

 

WHEREAS, Logic Works previously made a loan to GrowLife, Inc., a corporation
incorporated under the law of the State of Delaware (the “Company”), in the
original principal amount of up to Five Hundred and No/100 United States Dollars
($500,000) and an additional principal amount of up to Five Hundred and No/100
United States Dollars ($500,000) (the “Logic Works Loan”), which Logic Works
Loan are evidenced by, among other things, those certain loan documents dated on
or about December 25, 2013 and that certain Secured Credit Facility dated on or
about June 25, 2014 (the “Logic Works Credit Agreement” together with all other
documents executed by the Company and Guarantors (as defined herein) in
connection with the Logic Works Credit Agreement, and all amendments,
extensions, supplements and renewals thereof, are sometimes hereinafter
collectively referred to as the “Logic Works Loan Documents”), and which Logic
Works Loan and Logic Works Credit Agreement are secured by all assets and
property of the Company now existing or hereafter acquired, as well as all
assets of the Company’s subsidiaries, Business Bloom Inc., a corporation
incorporated under the laws of the State of California, Evergreen Garden Centers
LLC, a limited liability company organized and existing under the laws of the
State of Delaware, Growlife Hydroponics, Inc., a corporation incorporated under
the laws of the State of Delaware, Rocky Mountain Hydroponics, a limited
liability company organized and existing under the laws of the State of
Colorado, SG Technologies Corp., a corporation incorporated under the laws of
the State of Nevada, Soja, Inc., a corporation incorporated under the laws of
the State of California, Phototron, Inc., a corporation incorporated under the
laws of the State of California, and Growlife Productions, Inc., a corporation
incorporated under the laws of the State of California and any other entity
owned and controlled by the Company or affiliates, currently or in the future
(collectively, the “Guarantors”, and together with the Company, the “Credit
Parties”) (together, all assets and property of the Credit Parties now existing
or hereafter acquired, the “Logic Works Collateral”); and

 

WHEREAS, TCA has agreed to make loans to the Company in the principal amounts of
up to Three Million and No/100 Dollars ($3,000,000.00) (the “TCA Loan”), which
are evidenced by certain Securities Purchase Agreements and Secured Redeemable
Debentures, each dated as of April 30, 2015 and made effective as of July 9,
2015 (together, the “TCA Loan Agreement”), which TCA Loan and TCA Loan Agreement
are secured by all assets and property of the Credit Parties now existing or
hereafter acquired (collectively, the “TCA Collateral”), pursuant to those
certain Security Agreements, each dated as of the date hereof, each made by and
between each Credit Party and TCA (the “TCA Security Agreements”) (the TCA Loan
Agreement and the TCA Security Agreements, together with all other documents
executed by the Company in connection with the TCA Loan Agreement, and all
amendments, extensions, supplements, additional debentures, and renewals
thereof, and/or any and all other documents or instruments evidencing any
liability of the Credit Parties which exist as of the date hereof or which shall
exist following the

 

1

--------------------------------------------------------------------------------




date hereof in favor of TCA are sometimes hereinafter collectively referred to
as the “TCA Loan Documents”) (the Logic Works Loan Documents and TCA Loan
Documents and/or any and all other documents or instruments evidencing any
liability of the Credit Parties which exist as of the date hereof or which shall
exist following the date hereof are sometimes hereinafter collectively referred
to as the “Creditor Loan Documents” and the Logic Works Collateral and the TCA
Collateral are sometimes hereinafter collectively referred to as the
“Collateral”); and

 

WHEREAS, the Creditors intend that the Logic Works Loan and the TCA Loan shall
be secured on a pari passu basis with respect to the Collateral; and

 

WHEREAS, the Creditors wish to memorialize their agreements concerning their
respective rights, duties and obligations to one another with respect to the
security interests granted under the Creditor Loan Documents;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, each intending to be
legally bound, do hereby agree as follows:

 

1.          Recitals. Each of the parties represent and warrant that their
individual recitals set forth above are true and correct and are hereby
incorporated herein by this reference.

 

2.          Ranking of Interests. Each Creditor agrees and acknowledges that all
sums secured or owing to either Creditor under the Creditor Loan Documents shall
be and are hereby declared by each Creditor to be held by the Creditors on a
pari passu and pro-rata basis between the Creditors, in proportion to such
Creditor’s outstanding principal amount owing under the Creditor Loan Documents
at any given time that a determination needs to be made, respectively and as
applicable (such pari passu and pro-rata basis or pro-rata share hereinafter
referred to as the “Pro-Rata Share” or a “Pro-Rata Basis”).

 

Notwithstanding anything to the contrary contained in any Creditor Loan
Documents and irrespective of: (i) dates, times or order of when a Creditor made
its loan to the Company under the Creditor Loan Documents; (ii) the time, order
or method of attachment or perfection of the security interests created in favor
of either Creditor; (iii) the time or order of filing or recording of financing
statements or other documents filed or recorded to perfect security interests in
any collateral; (iv) anything contained in any filing or agreement to which any
Creditor now or hereafter may be a party; (v) the rules for determining
perfection or priority under the Uniform Commercial Code or any other law
governing the relative priorities of secured creditors; (vi) the time or order
of obtaining control or possession of any Collateral; or (vii) or the failure to
perfect or maintain the perfection or priority of any security interests, each
Creditor hereby agrees and acknowledges that: (x) each of the Creditors has a
valid security interest in the Collateral and (y) the security interests of each
Creditor in any Collateral pursuant to any Creditor Loan Documents shall be on
Pro-Rata Basis with each other.

 

3.          Default.

 

(a)          Cross Default; Notice of Default. The Creditors and the Credit
Parties agree that a

 

2

--------------------------------------------------------------------------------




default by the Credit Parties not cured within any applicable cure period under
any of the Creditor Loan Documents shall be a default under all of the Creditor
Loan Documents. In that regard: (i) upon the occurrence of a default by the
Credit Parties not cured within any applicable cure period under the Logic Works
Loan Documents, Logic Works, if aware, shall notify TCA in writing of the
occurrence of any such default within two (2) business days after the occurrence
thereof; and (ii) upon the occurrence of a default by the Credit Parties not
cured within any applicable cure period under the TCA Loan Documents, TCA, if
aware, shall notify Logic Works in writing of the occurrence of any such default
within two (2) business days after the occurrence thereof.

 

(b)          Enforcement of Rights. Upon the occurrence and during the
continuance of any default by the Company under any of the Creditor Loan
Documents, subject to Section 4(a), TCA, acting as Collateral Agent (as defined
below), shall have the exclusive right (but not the obligation) to exercise and
enforce all rights and remedies available to the Creditors as they relate to the
Credit Parties, on behalf of and for the benefit of the Creditors, including,
without limitation, the right to foreclose or enforce any remedies against any
of the Collateral, and the right to exercise any and all rights, on behalf of
the Creditors, in any insolvency, bankruptcy or other similar proceedings for
the benefit of creditors involving the Credit Parties or the Collateral, all in
accordance with the terms of this Agreement.

 

(c)          Conversion Rights. Notwithstanding anything which may be contained
in this Agreement to the contrary, Logic Works shall maintain the right to
convert any and all of the outstanding debt owing under and pursuant to the
Logic Works Loan Documents into common stock of the Company. TCA shall have no
right to restrict any conversion of debt owing to Logic Works into common stock
of the Company. The definition of “Collateral” for purposes of this Agreement or
any Creditor Loan Document shall not include the common stock of the Company.

 

4.           Collateral Agent.

 

(a)          Designation of Collateral Agent. The Creditors hereby agree that
TCA shall be and hereby is designated and appointed as the collateral agent
hereunder with respect to the Credit Parties and the Collateral (the “Collateral
Agent”) provided that TCA has funded a minimum of Seven Hundred Thousand and
No/100 United States Dollars (US$700,000.00) to the Company pursuant to the TCA
Loan Documents. In the event that TCA elects in writing, by Notice to Logic
Works, that it does not intend to be the Collateral Agent, upon such designation
in writing, TCA shall transfer such rights to Logic Works.

 

(b)          Power and Authority of Collateral Agent. Each of the Creditors
hereby agrees, acknowledges and grants to the Collateral Agent, subject to
Paragraph 4(a) above, the full power and authority, on behalf of each Creditor,
individually, and on behalf of all Creditors, as a group to undertake any and
all actions as the Collateral Agent may determine or elect to take, in its
reasonable and good faith judgment, in accordance with this Agreement, in
pursuit and enforcement of any of the Creditor Rights. Such actions include,
without limitation: (i) the right to hire counsel to represent the Collateral
Agent and Creditors, to provide advice and counsel to the Collateral Agent and
Creditors in connection with Collateral Agent’s pursuit and enforcement of the
Creditor Rights, and to file any actions, claims or proceedings that the
Collateral Agent determines to pursue in accordance with this Agreement; (ii)
the right to deliver to the Company notices of default, and/or declare all sums
due and owing under all Creditor

 

3

--------------------------------------------------------------------------------




Loan Documents to be immediately due and payable; (iii) the right to proceed to
protect, exercise and enforce, on behalf of all Creditors, the Creditor Rights
against the Company or any other individual, partnership, limited liability
company, limited liability partnership, corporation, trust, joint venture, joint
stock company, association, unincorporated organization, government or agency or
political subdivision thereof, or other entity (“Persons”), and such other
rights and remedies as are provided by law or equity or otherwise available
under the Creditor Loan Documents; (iv) the right to enforce, foreclose upon and
immediately transfer the full right, title and interest in and to the membership
interests and/or stock of the Credit Parties pursuant to any existing pledge
agreement (and Logic Works hereby irrevocably assigns any and all rights
contained in any existing pledge agreement to the Collateral Agent as of the
date hereof) (for the avoidance of doubt, the rights contained in this sub-part
shall not affect the rights of Logic Works to convert into the common stock of
the Company and the common stock of the Company shall not be considered
“Collateral” hereunder); (v) the right to file any and all claims or to
otherwise make any required filings in any bankruptcy or insolvency proceedings
or other proceedings for the protection of creditors, as agent for the
Creditors; and (vi) all other actions that Collateral Agent may determine or
elect to undertake in accordance with the terms of this Agreement.
Notwithstanding the foregoing or anything herein to the contrary stated, the
Collateral Agent and/or each Creditor will use commercially reasonable efforts
to avoid duplication of and mitigate any matter or thing as it relates to,
without limitation, efforts, time, costs and fees for any work or action that
entails the engagement of attorneys, accountants and other professionals and
experts.

 

(c)          Actions Requiring Unanimous Approval. Notwithstanding anything
contained in this Agreement to the contrary, the Collateral Agent shall not take
any of the following actions, unless such actions have been unanimously approved
by the Creditors in writing: (i) any waiver of any Creditor Rights; (ii) any
compromise or settlement of any Creditor Rights; and (iii) termination of this
Agreement.

 

(d)          Creditor Action. With respect to any matter that requires approval
of the Creditors (or any matter which the Collateral Agent elects to submit to
the Creditors for approval), any such requested action shall be submitted by the
Collateral Agent to each Creditor in writing and delivered to each Creditor for
its review. Collateral Agent shall send all Creditor communications,
notifications and requests by U.S. Mail, return receipt requested (“Return
Receipt”) and, shall otherwise govern itself pursuant to the notice provisions
contained in Section 13(a) hereof (the date upon which any Creditor received any
notice, as indicated in the Return Receipt, shall be referred to herein as a
“Notice”). Upon Notice each Creditor shall have five (5) business days to
provide its approval or disapproval of such matter to the Collateral Agent so
long five (5) business days is a reasonable time frame to review and conduct
reasonable due-diligence of the matter submitted. Accordingly, any Creditor’s
failure to respond to the Collateral Agent within such five (5) business day
period of subject to the Notice (or such shorter time period as may reasonably
be required per the terms below) shall be deemed an approval of such matter by
such Creditor, and the Collateral Agent shall have the full right and authority
under this Agreement to rely on such deemed approval as if such Creditor
specifically approved such matter. In the event timing in approving any matter
submitted hereunder requires that a Creditor provide its approval or disapproval
in a shorter period of time than such five (5) business day period, and such
shorter time is reasonable, then when submitting such matter to the Creditors
for approval, the Collateral Agent shall, in its written notice, expressly state
the shorter period required and the reason or necessity for such shorter time
period, and the five (5)

 

4

--------------------------------------------------------------------------------




business day approval period shall be automatically reduced to such shorter time
period as is provided in the written Notice requesting approval from the
Collateral Agent.

 

5.            Power of Attorney.

 

(a)          Grant of Power. To effectuate the terms and provisions hereof, each
Creditor, individually, and all Creditors, collectively, hereby appoint the
Collateral Agent as each Creditor’s attorney-in-fact (and the Collateral Agent
hereby accepts such appointment) solely for the purpose of carrying out the
provisions of this Agreement including, without limitation, taking any and all
actions on behalf of the Creditors subject to and in accordance with the terms
and provisions of this Agreement.

 

(b)          Ratification. All acts done under the foregoing authorization are
hereby ratified and approved by each Creditor, and Collateral Agent shall not be
liable for any acts of commission or omission, for any error of judgment, or for
any mistake of fact or law, except for acts of gross negligence or willful
misconduct.

 

(c)          Irrevocable Power. The powers of attorney granted pursuant to this
Agreement, being coupled with an interest, are irrevocable unless and until this
Agreement is terminated in accordance with Section 8 below.

 

(d)          Further Assurances. Each Creditor hereby agrees to promptly provide
all reasonable cooperation, and to execute any other documents or instruments
reasonably required or requested by the Collateral Agent, to evidence the power
and authority granted by each Creditor to the Collateral Agent hereunder.

 

6.            Expenses of the Collateral Agent.

 

(a)          Creditors Responsible for all Costs. Subject to Section 4. (b), the
Creditors shall pay and be responsible for any and all costs and expenses
incurred by the Collateral Agent in its pursuit of the Creditor Rights,
including all expenses and fees of attorneys, accountants and other
professionals and experts the Collateral Agent may retain, if any, all of such
costs and expenses to be borne by the Creditors on a Pro-Rata Basis and
otherwise in accordance with the terms of this Agreement. Notwithstanding the
foregoing or anything herein this Agreement contained to the contrary, no
Creditor shall be obligated to pay for any cost or expense incurred by the
Collateral Agent and/or other Creditor absent their express written
pre-approval.

 

(b)          Requirement for Funds. If at any time Collateral Agent determines
that funds are needed to carry out the purposes of this Agreement, the
Collateral Agent shall deliver a Notice to each Creditor advising them of the
need for funds and setting forth the amount of funds required (“Required
Funds”). Each Creditor shall have five (5) business days from the date of the
request for the Required Funds is deemed delivered by the Collateral Agent to
pay and deliver to the Collateral Agent, in accordance with Section 6(c) below,
such Creditor’s Pro- Rata Share of such Required Funds (provided, however, to
the extent the Collateral Agent is also a Creditor hereunder, such Creditor,
also being the Collateral Agent, shall not have an obligation to fund its
Pro-Rata Share of such Required Funds in accordance with section 6(c), but
rather only its obligation to be responsible for its Pro-Rata Share of such
Required Funds).

 

5

--------------------------------------------------------------------------------




Notwithstanding the foregoing or anything herein this Agreement contained to the
contrary, no Creditor shall be obligated to pay for any cost or expense incurred
by the Collateral Agent and/or other Creditor absent their express written
pre-approval.

 

(c)          Method of Funding. Any requirement to fund sums of money under this
Agreement shall be undertaken by each Creditor funding such required amount in
lawful U.S dollars, by wire transfer to any account designated by the Collateral
Agent from time to time.

 

(d)          Failure to Deliver Required Additional Funds. To the extent any
Creditor fails to deliver its Pro-Rata Share of Required Funds in accordance
with Section 6(b) above, Collateral Agent may (but shall have no obligations to
do so) advance any such sums at any time, and any such sums so advanced,
together with interest thereon at the rate of fifteen percent (15%) per annum
from the date of outlay until such sums are repaid in full, shall be due and
owing to Collateral Agent and be repaid in accordance with Section 12 below.

 

7.           Duties of the Collateral Agent; Standard of Care.

 

(a)          Collateral Agent Duties. The Creditors hereby agree and acknowledge
that the Collateral Agent’s duties are those expressly set forth in this
Agreement, and that the Collateral Agent is hereby authorized to perform those
duties in accordance with the standards set forth in this Agreement. Except with
respect to Collateral Agent’s obligation to distribute any sums recovered
hereunder, if any, in accordance with the terms of Section 12 below, Collateral
Agent shall not be a trustee or fiduciary for any of the Creditors in
administering or pursuing the Creditor Rights. All actions pursued hereunder by
the Collateral Agent shall be so pursued by Collateral Agent, on behalf of the
Creditors under this Agreement. Each of the Creditors hereby recognizes and
agrees that by joining into this Agreement, all of its Creditor Rights are
thereafter to be handled and administered by the Collateral Agent under the
terms of this Agreement, and, prior to the termination of this Agreement, such
Creditor shall have no remaining direct rights to pursue the Creditor Rights
individually or separately, and only have derivative rights to pursue such
Creditor Rights through the Collateral Agent and this Agreement, so long as
Collateral Agent performs it obligations diligently, professionally, competently
and without bias, and in a manner upholding commercial standards of duty and
care for each Creditor commensurate with such undertaking. Each Creditor further
acknowledges and agrees that Collateral Agent has made no representation or
warranty of any nature or kind relating to any possible recovery of any sums or
the likelihood of any success in pursuing or enforcing any of the Creditor
Rights.

 

(b)          Standard of Care. The Collateral Agent shall carry out the
provisions of this Agreement and undertake any and all actions as the Collateral
Agent may determine or elect to take in accordance with this Agreement, in
pursuit and enforcement of the Creditor Rights, for the benefit of the
Creditors, according to Collateral Agent’s reasonable good faith, unbiased
prudence and discretion and the exercise of its reasonable business judgment;
provided, however, Collateral Agent shall not have any liability to any Creditor
whatsoever with respect to any action taken or omitted by Collateral Agent
(except for its breach of obligation to distribute proceeds on a Pro-Rata Basis
pursuant to or arising the Collateral to the Creditors), or any agents,
representatives or counsel retained by Collateral Agent, under this Agreement,
or in connection with Collateral Agent’s pursuit and enforcement of the Creditor
Rights, including, without limitation, for any error in judgment or mistake of
fact or law, except for liability arising from

 

6

--------------------------------------------------------------------------------




the gross negligence or willful misconduct of the Collateral Agent. Collateral
Agent does not assume, and shall not have, any responsibility or liability,
express or implied, for the enforceability or collectability of any of the
Creditor Loan Documents, or the likelihood or timing of realization or recovery
of any of the Creditor Rights.

 

(c)          Right to Use Third Parties. Subject to Section 6(a), the Collateral
Agent may, when reasonable, exercise any of its rights, powers, and privileges
under this Agreement and applicable law, or perform any of its duties under this
Agreement, by or through its attorneys, advisors or agents.

 

(d)          Liability of Collateral Agent. Collateral Agent shall not be liable
for any action taken or omitted to be taken by it under or in connection with
this Agreement, so long as in accordance with the standards set forth in this
Agreement. Without limiting the generality of the foregoing, Collateral Agent:
(i) may consult with legal counsel, independent public accountants and other
experts selected by Collateral Agent and shall not be liable for any action
taken or omitted to be taken by it in accordance with the advice of such
counsel, accountants or experts; and (ii) shall incur no liability under or in
respect of this Agreement by acting upon any notice, consent, certificate, or
other instrument or writing (which may be made by fax, e-mail or other
electronic means) believed by Collateral Agent to be genuine and signed or sent
by the proper Persons.

 

(e)          Segregation of Funds. Any funds held by the Collateral Agent
hereunder shall not be required to be segregated, except that Collateral Agent
shall maintain detailed records of all receipts and disbursements associated
with this Agreement or funds received hereunder. The Collateral Agent shall be
under no liability for interest on any funds received by it hereunder.

 

(f)          Collateral Agent Liability. In the event any action to be
undertaken by Collateral Agent hereunder requires Collateral Agent to expend any
monies or to incur any fee or cost beyond the amount of funds that Collateral
Agent may then be holding on behalf of the Creditors hereunder, Collateral Agent
shall be entitled to refrain from taking any such action until it first receives
the Required Funds in accordance with this Agreement, and Collateral Agent shall
not have any liability to any Creditor with respect to any failure to undertake
any action by Collateral Agent, its employees, agents, representatives or
counsel, in connection with any of the Creditor Rights, or the enforcement or
failure to enforce same, to the extent such failure was as a result of
Collateral Agent not having or receiving the funds from the Creditors required
and requested by Collateral Agent as contemplated by this Agreement. While no
Creditor shall be obligated to pay for any cost or expense incurred by the
Collateral Agent and/or other Creditor absent their express written
pre-approval, the Collateral Agent reserves the right to not proceed with any
action absent such agreed-upon payment.

 

(g)          Information; Knowledge. The Collateral Agent shall not be deemed to
have knowledge of the occurrence of any default under any Creditor Loan
Documents, unless as a Creditor itself, experiences the occurrence of Default
first hand or as the Collateral Agent has received written notice from a
Creditor specifying such default and expressly stating that such notice is a
“notice of default”. In the event that the Collateral Agent receives such a
notice, the Collateral Agent shall give reasonably prompt written notice thereof
to the other Creditors and shall provide a copy of such notice to each Creditor.
Collateral Agent may take such action

 

7

--------------------------------------------------------------------------------




(but shall be under no obligation whatsoever to do so), or refrain from taking
such action with respect thereto, as it shall deem advisable, acting in good
faith and in accordance with the Standards of this Agreement, in the best
interests of the Creditors to prevent waste or other deterioration, diminution
in value or other loss of the Collateral. Except as expressly required by the
terms and conditions of this Agreement, the Collateral Agent shall have no duty
or responsibility to provide any Creditor with any information concerning the
affairs, financial condition or business of the Company which may come into the
possession of the Collateral Agent.

 

8.           Termination.

 

(a)          Unanimous Agreement. The Creditors may terminate this Agreement at
any time upon unanimous written approval of all Creditors.

 

(b)          Effect of Termination. Upon a termination of this Agreement in
accordance with Section 8(a) above, the Collateral Agent shall distribute any
funds then in Collateral Agent’s possession that were collected by Collateral
Agent in pursuit of the Creditor Rights, or otherwise received by Collateral
Agent as Required Funds, to the Creditors pursuant to Section 12 below, and
thereafter, this Agreement shall terminate and neither Creditor or Collateral
Agent shall have any further obligation, each to the other, hereunder, except
for any obligations or indemnities in this Agreement that specifically survive
such termination.

 

(c)          Negative Covenant. Logic Works shall not, prior to (i) the
termination of this Agreement and (ii) the full repayment and full satisfaction
of all of the TCA Loan Documents, require any cash payment or repayment by any
Credit Party to Logic Works in connection with the Logic Works Loan Documents or
any other document. It is acknowledged and agreed that Logic Works shall be
permitted to convert any and all debt under and pursuant to the Logic Works Loan
Documents into common stock of the Company without restriction.

 

9.           Resignation. The Collateral Agent may resign and be discharged of
its duties hereunder at any time by giving written notice of such resignation to
all other Creditors, stating the date such resignation is to take effect. Within
thirty (30) days of the giving of such notice of resignation, if Logic Works
elects not to be the Collateral Agent, a successor collateral agent may be
appointed by the unanimous approval of the Creditors. If a Collateral Agent is
so elected it shall continue to serve until the effective date of its
resignation or until its successor accepts the appointment, but Collateral Agent
shall not be obligated to take any action hereunder during such period. If a
successor Collateral Agent is not appointed, this Agreement shall terminate.

 

10.         Exculpation. The Collateral Agent shall not incur any liability
whatsoever for taking any action, or for omitting to take any action, in
accordance with the terms and provisions of this Agreement, for any mistake or
error in judgment, for compliance with any applicable law or any attachment,
order or other directive of any court or other authority (irrespective of any
conflicting term or provision of this Agreement), unless occasioned by
Collateral Agent’s gross negligence or willful misconduct; and each party hereto
hereby waives any and all claims and actions of any nature or kind whatsoever
against the Collateral Agent arising out of or related, directly or indirectly,
to any or all of the foregoing acts, omissions and circumstances. Each

 

8

--------------------------------------------------------------------------------




Creditor’s agreements and covenants under this Section 10 shall survive
termination of this Agreement.

 

11.          Indemnification. Each of the Creditors (each to the extent of such
Creditor’s Pro- Rata Share), hereby agrees to indemnify, reimburse and hold the
Collateral Agent forever harmless from and against any and all claims,
liabilities, losses and expenses of any nature or kind that may be imposed upon,
incurred by, or asserted against it, arising out of or related to, directly or
indirectly, this Agreement or the Collateral Agent’s duties and actions
hereunder, except such as are occasioned by the Collateral Agent’s gross
negligence or willful misconduct. Each Creditor’s indemnity obligations under
this Section 11 shall survive termination of this Agreement.

 

12.          Distribution of Proceeds of Collateral. All proceeds of any
realization or recovery on any of the Creditor Rights received by the Collateral
Agent shall be allocated and distributed by the Collateral Agent within ten (10)
business days after receipt thereof as follows:

 

(a)          First, to the extent outstanding, to the payment of all costs and
expenses of the Collateral Agent or any attorneys, agents, experts, or other
Persons retained by Collateral Agent hereunder, including, without limitation,
any sums owing to the Collateral Agent under Section 6(d) above which have been
expressly approved by written consent of the Creditors. To the extent that Logic
Works has approved the costs and expenses, that amount shall be deducted from
Logic Works Pro-Rata Share of the collections. To the extent that Logic Works
does not approve of the costs and expenses, Logic Works shall not be liable for
any deduction from the pro-rata amount of the collections due and owing to Logic
Works for such costs and expenses.; and

 

(b)          Second, to each Creditor, in accordance with such Creditor’s
Pro-Rata Share.

 

9

--------------------------------------------------------------------------------




13.          Miscellaneous.

 

(a)          Notices. All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:

 



If to Logic Works: Logic Works, LLC   9616 Emeraude Avenue   Las Vegas, NV 89147
  Attention: Rick Crespi, Manager   E-mail: rickcrespi@yahoo.com     With a copy
to: Mitchell Chait   E-mail: mitchchait@yahoo.com     If to TCA: TCA Global
Credit Master Fund, LP   3960 Howard Hughes Parkway, Suite 500   Las Vegas, NV
89169   Attention: Robert Press, Director   E-Mail: bpress@tcaglobalfund.com    
With a copy to: Lucosky Brookman LLP   101 Wood Avenue South, 5th Floor  
Woodbridge, NJ 08830   Attn: Mr. Seth A. Brookman, Esq.   E-mail:
sbrookman@lucbro.com     If to the Credit Parties: GrowLife, Inc.   500 Union
Street, Suite 810   Seattle, WA 98101   Attention: Marco Hegyi   E-mail:
mhegyi@growlifeinc.com     With a copy to: Horwitz & Armstrong, LLP   26475
Rancho Parkway South   Lake Forest, CA 92630   Attention: John Armstrong, Esq.  
E-mail: jarmstrong@horwitzarmstrong.com

 

unless the address is changed by the party by like notice given to the other
parties. Subject to Section 4(d), notice shall be in writing and shall be deemed
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then five (5) business days
after return receipt has been executed by recipient Creditor; (ii) if by signed
(1) return receipt, (2) FED EX, UPS or other nationally recognized overnight
courier service or (3) hand messenger, three (3) business days after delivery
date. Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by any other method of
delivery, but shall be deemed to have

 

10

--------------------------------------------------------------------------------




been delivered only when the sending party has confirmed that the notice has
been received by the other party.

 

(b)          Entire Agreement. This Agreement, and the documents delivered
pursuant hereto, if any, set forth all the promises, covenants, agreements,
conditions and understandings between the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior and contemporaneous
agreements, understandings, inducements or conditions, expressed or implied,
oral or written, except as contained herein.

 

(c)          Binding Effect. This Agreement shall be binding upon the parties
hereto, their respective successors and permitted assigns.

 

(d)          Amendment. The parties hereby irrevocably agree that no attempted
amendment, modification, or change of this Agreement shall be valid and
effective, unless all parties hereto shall unanimously agree in writing to such
amendment, modification or change.

 

(e)          No Waiver. No waiver of any provision of this Agreement shall be
effective, unless it is in writing and signed by the party against whom it is
asserted, and any such written waiver shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver.

 

(f)          Gender and Use of Singular and Plural. All pronouns shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the party or parties or their personal representatives, successors and
assigns may require.

 

(g)          Execution. This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

(h)          Headings. The article and section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement.

 

(i)           Governing Law. This Agreement shall be construed in accordance
with the laws of the State of Nevada, without regard to the principles of
conflicts of laws. The parties further agree that any action between them shall
be heard in Broward County, Florida and expressly consent to the jurisdiction
and venue of the State and Federal Courts sitting in Broward County, Florida for
the adjudication of any civil action asserted pursuant to this Agreement.

 

(j)           Further Assurances. The parties hereto will execute and deliver
such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purposes of this Agreement.

 

11

--------------------------------------------------------------------------------




(k)          Severability. If any one of the provisions contained in this
Agreement, for any reason, shall be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall remain in full
force and effect and be construed as if the invalid, illegal or unenforceable
provision had never been contained herein.

 

(l)           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(m)         WAIVER OF JURY TRIAL. EACH CREDITOR AND COLLATERAL AGENT, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH ANY PARTIES HERETO ARE ADVERSE PARTIES.

 

[Signatures on the following page]

 

12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto executed this Agreement effective as of
the Effective Date.

          LOGIC WORKS, LLC,   as Creditor       By:  /s/ Rick Crespi     Name:
Rick Crespi   Title: Manager


STATE OF ________________ )   )      SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
_______________________ of Logic Works, LLC, a Nevada limited liability company,
who is personally known to me to be the same person whose name is subscribed to
the foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _______ day of
_______________________, 20____.

 

  Notary Public           My Commission Expires:        

 

13

--------------------------------------------------------------------------------




          TCA GLOBAL CREDIT MASTER FUND, LP,   as Creditor and as Collateral
Agent         By: TCA Global Credit Fund GP, Ltd.   Its: General Partner        
By: /s/ Robert Press       Robert Press, Director

 



14

--------------------------------------------------------------------------------




The Credit Parties acknowledge and agree to any terms and provisions of this
Agreement applicable thereto:

 

GROWLIFE, INC.

 

By:   /s/ Marco Hegyi   Name: Marco Hegyi   Title: President   


STATE OF ________________ )   )      SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Marco Hegyi, the President of Growlife, Inc.,
a Delaware corporation, who is personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _______ day of
_______________________, 20____.

  

  Notary Public           My Commission Expires:        

 

15

--------------------------------------------------------------------------------




BUSINESS BLOOM INC.

 

By:   /s/ Marco Hegyi   Name:   Title:  

 

STATE OF ________________ )   )      SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
_______________________of Business Bloom Inc., a California corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _______ day of
_______________________, 20____.

 

  Notary Public           My Commission Expires:        

 

16

--------------------------------------------------------------------------------




EVERGREEN GARDEN CENTERS LLC

 

By:   /s/ Marco Hegyi   Name: Marco Hegyi   Title: Manager  



 

STATE OF ________________ )   )      SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
_______________________ of Evergreen Garden Centers LLC, a Delaware limited
liability company, who is personally known to me to be the same person whose
name is subscribed to the foregoing instrument, appeared before me this day in
person and acknowledged that he/she signed and delivered the said instrument as
his/her own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _______ day of
_______________________, 20____.

 

  Notary Public           My Commission Expires:        

  

17

--------------------------------------------------------------------------------




GROWLIFE HYDROPONICS, INC.

 

By:   /s/ Marco Hegyi   Name: Marco Hegyi   Title: CEO  



 

STATE OF ________________ )   )      SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
______________________ of Growlife Hydroponics, Inc., a Delaware corporation,
who is personally known to me to be the same person whose name is subscribed to
the foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _______ day of
_______________________, 20____.

 

  Notary Public           My Commission Expires:        

  

18

--------------------------------------------------------------------------------




ROCKY MOUNTAIN HYDROPONICS

 

By:   /s/ Marco Hegyi   Name: Marco Hegyi   Title: Manager  



 

STATE OF ________________ )   )      SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
______________________ of Rocky Mountain Hydroponics, a Colorado limited
liability company, who is personally known to me to be the same person whose
name is subscribed to the foregoing instrument, appeared before me this day in
person and acknowledged that he/she signed and delivered the said instrument as
his/her own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _______ day of
_______________________, 20____.

 

  Notary Public           My Commission Expires:        

 

19

--------------------------------------------------------------------------------




SG TECHNOLOGIES CORP.

 

By:   /s/ Marco Hegyi   Name:   Title:  



 

STATE OF ________________ )   )      SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
_______________________ of SG Technologies Corp., a Nevada corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _______ day of
_______________________, 20____.

  

  Notary Public           My Commission Expires:        

 

20

--------------------------------------------------------------------------------




SOJA, INC.

 

By:   /s/ Marco Hegyi   Name:   Title:  



 

STATE OF ________________ )   )      SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
_______________________ of Soja, Inc., a California corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 



GIVEN under my hand and notarial seal this _______ day of
_______________________, 20____.

  

  Notary Public           My Commission Expires:        

  

21

--------------------------------------------------------------------------------




GROWLIFE PRODUCTIONS INC.

 

By:   /s/ Marco Hegyi   Name:   Title:  



  

STATE OF ________________ )   )      SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that _______________________, the
_______________________ of Growlife Productions Inc., a California corporation,
who is personally known to me to be the same person whose name is subscribed to
the foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _______ day of
_______________________, 20____.

  

  Notary Public           My Commission Expires:        

 

22

--------------------------------------------------------------------------------